Case 1:19-cv-00234-PAE Document 42 Filed 05/10/19 Page 1 of 2
Case 1:19-cv-00234-PAE Document 41 Filed 05/10/19 Page 1 of 2

U.S. Department of Justice

United States Attorney
Southern District of New York

 

 

 

 

 

 

 

86 Chambers Street
New York, New York 10007
May 10, 2019 USDC SDNY
DOCUMENT
BY ECF ELECTRONICALLY FILED
Honorable Paul A. Engelmayer DOC #: ee
United States District Judge DATE FILED: Soll

 

 

Thurgood Marshall United States Courthouse =

40 Foley Square
New York, NY 10007

Re: Open Society Justice Initiative v. Central Intelligence Agency, et al.,
No. 19 Civ. 234 (PAE) (BCM)
Open Society Justice Initiative v. Department of Justice, et al.,
No. 19 Civ. 1329 (PAE) (BCM)

Dear Judge Engelmayer:

We write pursuant to the Court’s scheduling order, ECF No. 30, to provide a further
status update.

State Department searches. State has identified approximately 20,300 pages of
potentially responsive pages in the Everest database, and previously identified approximately
2,868 potentially responsive pages in the State Archiving System database, which together total
approximately 700 records. Because of the nature of the Everest database search, State believes
that there is a fair amount of duplication in the Everest results, and anticipates that the actual
page count will be substantially lower. State is currently working on de-duplicating the records.
As previously requested by the parties, and ordered by the Court, State is submitting a letter brief
and declaration on May 13, 2019 to support its proposal to process 300 pages of records per
month, and plaintiff will file a responsive letter brief on May 20. See Dkt. No. 40, State is
proceeding with processing at the rate of 300 pages per month in the interim.

In addition to the Everest and SAS records, State has been working to identify up to five
custodians for each of the 13 previously identified State offices or components most likely to
possess substantive responsive records. State has obtained almost all of this information, and so
far has identified approximately 60,300 potentially responsive records associated with those
custodians. The parties are attempting to further narrow that search,

NSA. NSA is in the process of de-duping the records and assessing how long processing
will take and plans by May 15, 2019 to provide Plaintiff with a firm deadline for completing

processing.
Case 1:19-cv-00234-PAE Document 42 Filed 05/10/19 Page 2 of 2
Case 1:19-cv-00234-PAE Document 41 Filed 05/10/19 Page 2 of 2

Honorable Paul A. Engelmayer Page 2
May 10, 2019

CIA and ODNI. CIA and ODNI’s searches are now complete and the agencies are
working to provide a processing proposal to plaintiff by May 13, 2019.

Other agencies. DOD and DOJ’s searches are ongoing and should conclude by May 29,
2019. FBI’s search was previously completed.

We thank the Court for its attention to this matter.

Respectfully submitted,

By: /s/ David Sandler
Catherine Amirfar
(camirfar@debevoise.com)
David Sandler
(dsandler@debevoise.com)
Ashika Singh
(asingh@debevoise.com)
DEBEVOISE & PLIMPTON LLP
919 Third Avenue

New York, New York 10022
Tel.: (212) 909-6000

Amrit Singh

James A. Goldston

OPEN SOCIETY JUSTICE INITIATIVE
224 West 57th Street

New York, New York 10019

Tel.: (212) 548-0600

Counsel for Plaintiff

The Court appreciates this update.

GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York

By: 4s/Natasha Teleanu

PETER ARONOFF

NATASHA TELEANU

Assistant United States Attorneys

Telephone: (212) 637-2697/2528

Facsimile: (212) 637-2717

E-mail: peter.aronoff@usdoj.gov
natasha. teleanu@usdoj.gov

Counsel for Defendants

S}io](4

ORO Cole

PAUL A. ENGELMAYER !
United States District Judge
